DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/11/2021 to claims 1, 2, 70 and 71 have been entered. Claims 76-84 have been added. Claims 1-2, 8-9, 13-14, 62 and 69-84 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of the species of “a perfusion medium comprising a level of lipids that ensures that the fatty acid uptake is at least 50 fold lower than glucose uptake” (claim 1), perfusion medium further comprising a “cellular respiration inhibitor” (previous claim 16), analyzing “for cell viability” (claim 14), and cells in “aggregates” (previous claim 10), in the reply filed on 3/18/2019 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 13-14, 62 and 69-75 remain rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (2007, Biomaterials, 28; 559–566) in view of Ramaiahgari et al (2014, Arch Toxicol, 88:1083–1095), Prill et al (2016, Arch Toxicol, 90:1181–1191; Published online: 4 June 2015), Rennert et al (2015, Biomaterials, 71; 119-131) and Moser et al (2002, Biosensors & Bioelectronics 17: 297–302).
Regarding claims 1, 8-9, 62, 70 and 72-73, Torisawa teaches a viable multicellular spheroid culture system that facilitates the easy preparation and culture of a spheroid microarray for the long-term monitoring of cellular activity in liver models (see abstract). Regarding claims 1, 13, 62, 70 and 74, Torisawa teaches using the system to analyze HepG2 cell spheroids, and teaches that oxygen uptake of the spheroids was analyzed in a saline based HEPES solution that contained glucose and did not contain fatty acids (see page 560); reads on “level of lipids that ensures that fatty acid uptake is at least 50 fold lower than glucose uptake”. Regarding claims 14 and 75, Torisawa teaches their measurements monitor the cellular viability of a spheroid (see page 561).
Torisawa does not teach the system is a perfusion system with optical glucose signals or electrochemical sensors for other parameters besides oxygen consumption for analysis. Torisawa does not teach the HepG2 cell spheroids are not proliferating or that the media comprises amino acids.
Regarding claims 1-2, 62 and 70-71,  Ramaiahgari teaches HepG2 cell spheroids stop proliferating (reads on steady state), self-organize and resemble liver functions better than other models (see abstract).
Regarding claims 1, 5, 62 and 70, Prill teaches optical oxygen-sensing microprobes embedded in HepG2 spheroids allows for better measurements of oxygen levels (see pages 1183 to 1184). Regarding claims 1, 8, 64-69, 70 and 72, Prill teaches the cells are in media comprising amino acids (Dulbecco’s modified Eagle medium), and that measurements were taken for up to 28 days (4 weeks) (see page 1189).
Regarding claims 1, 62 and 70, Rennert teaches a microfluidically perfused three dimensional liver model that has sensors to monitor oxygen consumption and that lactate, 
Regarding claims 1, 62 and 70, Moser teaches electrochemical sensors can be used for simultaneous measurement of glucose, lactate, glutamate, and glutamine in cells, and that this can be used to monitor different aspect of metabolism of the cells (see pages 297 and 301-302). 
It would have been obvious to combine Torisawa and Prill to include amino acids and use an embedded optical oxygen sensor in Torisawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including amino acids and use an embedded optical oxygen sensor because Prill teaches HepG2 cell spheroids can be cultured with amino acids and that embedded optical sensors are useful for monitoring oxygen in HepG2 cell spheroids. The skilled artisan would have been motivated to include amino acids and use an embedded optical oxygen sensor because Prill teaches that their method of monitoring oxygen can allow for long term analysis up to 4 weeks.
It would have been obvious to combine Torisawa, Rennert, and Moser to measure other parameters besides oxygen consumption in a perfusion system. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring other aspects of metabolism, including glucose, lactate, glutamate, and glutamine levels because Rennert teaches a microfluidically perfused liver model that has sensors to monitor oxygen consumption and that lactate, glucose, and several other cell culture related parameters can be simultaneously measured using measured in cell culture, and Moser teaches a electrochemical senor that is suitable for making these simultaneous measurements. The skilled artisan would have been motivated to measure other parameters besides oxygen consumption in a perfusion system because Rennert establishes that other parameters are also important to monitor in liver models.
It would have been obvious to combine Torisawa and Ramaiahgari to use non-proliferating HepG2 cell spheroids in Torisawa’s method. A person of ordinary skill in the art 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser as applied to claims 1-2, 8-9, 13-14, 62 and 69-75 above, and further in view of Hauser et al (2007, Tissue Engineering. Methods in Molecular Medicine™, vol 140. Humana Press; reference U).
The teachings of Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser are discussed and relied upon above. Additionally, as stated in above, Ramaiahgari teaches HepG2 cell spheroids stop proliferating (reads on steady state), self-organize and resemble liver functions better than other models (see abstract). Ramaiahgari also teaches that this lack of proliferation more closely resembles characteristics of hepatocytes in vivo (see page 1093).
Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser do not teach that the cells are cultured in serum-free medium (claim 76) or that the culture medium prevents proliferation (claims 77-78).
Regarding claim 76, Hauser teaches methods of culturing HepG2 multicellular spheroids (see pages 145-149), and Hauser teaches that the spheroids can be cultured in serum free media (see page 149). Regarding claim 77-78, Hauser teaches mitomycin C can be added to cell culture for mitotic inactivation (see pages 39-43 and 264-270).
in vivo and therefore including a proliferation inhibitor such as mitomycin C would ensure that the cells more closely resemble hepatocytes in vivo. The skilled artisan would have been motivated to use serum free culture media for Torisawa’s HepG2 spheroids because Hauser teaches that the spheroids can be cultured in serum free media.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 79-80 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser as applied to claims 1-2, 8-9, 13-14, 62 and 69-75 above, and further in view of Nogiec et al (2015, Molecular Metabolism, 4: 151-163; reference V; Supplemental Material; reference W).
The teachings of Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser are discussed and relied upon above.
Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser do not teach that the synchronizing of signals is done by a single microprocessor (claims 79-80) or that the metabolic fluxed is calculated based on the synchronized signals (claims 82-83).
Nogiec is drawn to methods of metabolic modeling by measuring various metabolic parameters in target cells (see abstract). Regarding claims 82 and 83, Nogiec teaches that 
It would have been obvious to combine Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser with Nogiec to use Nogiec’s modeling system to analyze the metabolic flux. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nogiec’s modeling system to analyze the metabolic flux because Nogiec’s system is specifically designed for analyzing metabolic parameters. The skilled artisan would have been motivated to use Nogiec’s modeling system to analyze the metabolic flux because Nogiec teaches that this system can directly synchronize and analyze ECAR (glucose consumption) and OCR (oxygen uptake) measurements.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claim 81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill, Rennert, Moser and Hauser as applied to claims 1-2, 8-9, 13-14, 62 and 69-78 above, and further in view of Nogiec et al (2015, Molecular Metabolism, 4: 151-163).
The teachings of Torisawa in view of Ramaiahgari, Prill, Rennert, Moser and Hauser are discussed and relied upon above.

Nogiec is drawn to methods of metabolic modeling by measuring various metabolic parameters in target cells (see abstract). Regarding claims 82 and 83, Nogiec teaches that extracellular acidification rate (ECAR) is a measure of glucose metabolism, and (OCR) is a measure of oxygen consumption rate (see page 156). Regarding claim 84, Nogiec teaches collecting time point related (synchronized) ECAR and OCR measurements, and analyzing the ECAR/OCR ratio to calculate metabolic flux (see page 156, Figure 5, and Supplemental Material). Regarding claim 81, Nogiec teaches that the ECAR and OCR ratio was analyzed and calculated using a Seahorse XF24 Flux Analyzer (reads on microprocessor) (see page 154 and Supplemental Material).
It would have been obvious to combine Torisawa in view of Ramaiahgari, Prill, Rennert, Moser and Hauser with Nogiec to use Nogiec’s modeling system to analyze the metabolic flux. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nogiec’s modeling system to analyze the metabolic flux because Nogiec’s system is specifically designed for analyzing metabolic parameters. The skilled artisan would have been motivated to use Nogiec’s modeling system to analyze the metabolic flux because Nogiec teaches that this system can directly synchronize and analyze ECAR (glucose consumption) and OCR (oxygen uptake) measurements.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 

Applicant highlights that Rennert does not use the term “simultaneous” when referring to the measurement of the metabolic parameters and that Rennert’s method involves a sampling of the superannuate in order to measure glucose levels, and therefore cannot be considered to be done at the same time as the continuous oxygen measurements. As an initial matter, the claims are not drawn to only continuous simultaneous measurements, which is one embodiment of much broader synchronized measurements. Even so, Rennert does teach continuously measuring oxygen levels while removing samples of the media to also measure and monitor 
Applicant alleges that because Moser does not teach that their electrochemical sensors used for simultaneous measurement of glucose, lactate, glutamate, and glutamine in cells can also be used to measure oxygen, that Moser alone does not provide a reasonable expectation of success for synchronizing oxygen and glucose uptake measurements. As an initial matter, it is noted that Moser specifically teaches that their sensors can also be used to monitor different aspects of metabolism of the cells. Even so, again, it is the primary reference Torisawa that teaches measuring oxygen uptake in Torisawa’s cells, and this teaching is further supported by both Rennert and Prill’s specially adapted oxygen sensors. Therefore for the reasons stated above this limitation is obvious over the combination of references. 
Applicant highlights that none of the cited references teach the new limitation of using serum free media. However, for the reasons stated above, the newly cited Hauser renders this limitation obvious. 
Applicant points to two different titration assay wherein Prill assessed the toxicity of amiodarone (Figure 3D) and acetaminophen (Figure 4C) in order to determine the TC50 of these drugs. Applicant similarly points out that Rennert did an with drug that can cause apoptosis in Figure 3C-D and another assay using condition that induced cells to proliferate in Figure 8D-G. Applicant concludes that these teachings of treatment with toxic drugs and conditions that induce proliferation are distinct from the claimed method. However, the fact that Prill and .  

Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653